Order filed, April 26, 2016.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00023-CV
                                 ____________

            IN THE INTEREST OF D.R.G., A MINOR, Appellant

                                          V.

                                     , Appellee


                    On Appeal from the 246th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2012-09649


                                      ORDER

      The reporter’s record in this case was due April 18, 2016. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Chelsea Erickson, the substitute court reporter, to file the record
in this appeal within 30 days of the date of this order.

                                   PER CURIAM